Citation Nr: 0411017	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for anxiety and depression.



ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel



INTRODUCTION

The veteran had active service from November 1980 to November 
1984.

The case comes before the Board of Veterans' Appeals (Board) from 
a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  At 
present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)).  

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, although 
the ultimate responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the VCAA, 
have not been fulfilled regarding the issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  
Specifically, in a May 2003 statement in support of claim, the 
veteran indicated that he had received treatment around 1982 at 
the Naval Hospital in Portsmouth, Virginia.  In this same 
statement in support of claim, the veteran also indicated that 
after three months of treatment in Portsmouth, Virginia, he was 
reassigned to a training facility at Fort Knox, Kentucky for five 
months and then reassigned to Manheim, Germany.  Accordingly, the 
RO should attempt to obtain any available treatment records from 
the Naval Hospital in Portsmouth, Virginia and also make an 
attempt to obtain the veteran's alternative records, personnel 
records and any new VA medical records.

Furthermore, the Board finds that the veteran should be scheduled 
to undergo a VA psychiatric examination containing a medical 
opinion regarding the etiology of the veteran's claimed anxiety 
and depression.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful weight 
or credibility, the Board is always free to supplement the record 
by seeking an advisory opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); and the holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  
The claims file must include documentation that the RO has 
complied with the VA's redefined duties to notify and assist a 
claimant as set forth in the VCAA and relevant case law as 
specifically affecting the veteran's claim for service connection 
for anxiety and depression.  

2.  The RO should contact the National Personnel Records Center 
(NPRC) and attempt to obtain all of the service department and 
personnel records available for this veteran.  The RO should also 
request additional searches for relevant documents for all 
secondary sources of service medical records, including but not 
limited to any treatment records from the Naval Hospital in 
Portsmouth, Virginia.  Any information obtained is to be 
associated with the veteran's claims folder.  If the search(es) 
for the veteran's service department and medical records and/or 
for alternate records is (are) negative, documentation to that 
effect must be placed in the veteran's claims folder.

3.  The RO should contact the veteran and request that he provide 
a list of the names and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.), that have treated him for his 
claimed anxiety and depression since his discharge from service to 
the present.  Provide the veteran with release forms and ask that 
a copy be signed and returned for each health care provider 
identified and whose treatment records are not already contained 
within the claims file.  When the veteran responds, obtain records 
from each health care provider he identifies (except where VA has 
already made reasonable efforts to obtain the records from a 
particular provider).  If these records cannot be obtained and 
there is no affirmative evidence that they do not exist, inform 
the veteran of the records that the RO was unable to obtain, 
including what efforts were made to obtain them.  Also inform the 
veteran that adjudication of the claim will be continued without 
these records unless he is able to submit them.  Allow an 
appropriate period of time within which to respond.  Furthermore, 
the veteran should be specifically informed as to what portion of 
evidence he is required/expected to submit, and which portion of 
the evidence the VA would attempt to obtain in order to assist the 
veteran in substantiating his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

4.  The RO should request that the veteran provide information as 
to the dates of any treatment for anxiety and depression at any VA 
medical facility since his service to the present.  All identified 
treatment records from any reported VA medical facility not 
already contained within the claims file should be obtained and 
associated with the claims file.  If the search for the above 
records has negative results, the claims file must be properly 
documented with information obtained from the VA facility(ies).  
Furthermore, the veteran should be specifically informed as to 
what portion of the evidence he is required/expected to submit, 
and which portion of the evidence the VA would attempt to obtain 
in order to assist the veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio, supra; Charles, supra.

5.  After the development described above has been completed, the 
RO should make arrangements with the appropriate VA medical 
facility for the veteran to be scheduled to undergo a VA 
examination, conducted by a psychiatrist, to evaluate the nature, 
severity, and etiology of the claimed anxiety and depression.  If 
no such disorder is currently found, the examiner should so 
indicate.  The claims folder must be made available to and be 
thoroughly reviewed by the examiner in connection with the 
examination.  The examiner should indicate in the examination 
report that the claims file was reviewed.  All necessary tests and 
studies should be conducted in order to render a diagnosis of the 
claimed disorder.  Following an examination of the veteran and a 
review of his medical records and history, and all post-service 
medical records, the VA specialist should render an opinion as to 
whether it is at least as likely as not that the veteran's claimed 
anxiety and depression, if shown, are related to the veteran's 
active service.  As well, the VA specialist should provide an 
opinion as to whether it is at least as likely as not that the 
veteran's claimed anxiety and depression became manifest during 
his active service, were incurred in or aggravated during his 
active service, became manifest to a compensable degree within a 
one year period of his discharge from service, or is otherwise 
related to his active service.  It is requested that the VA 
specialist reconcile any contradictory evidence regarding the 
etiology of the veteran's claimed disorders.  All pertinent 
clinical findings and the complete rationale for all opinions 
expressed should be set forth in a written report.

6.  Thereafter, the RO must review the claims folder and ensure 
that all of the foregoing development efforts have been conducted 
and completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  Remand 
instructions of the Board are neither optional nor discretionary.  
Full compliance with such instructions is mandated by law, per 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completion of the above, the RO should readjudicate the 
veteran's claim for entitlement to service connection for anxiety 
and depression.  If the determination remains unfavorable to the 
veteran, he should be provided with a supplemental statement of 
the case and be afforded an opportunity to respond before the case 
is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The veteran 
need take no action until so informed.  The purpose of this REMAND 
is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



